Citation Nr: 0836309	
Decision Date: 10/22/08    Archive Date: 10/27/08

DOCKET NO.  08-00 870	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for hypertension, 
including as secondary to PTSD.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

S. M. Kreitlow, Counsel


INTRODUCTION

The veteran had active military service from March 1962 to 
January 1966.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
No. Little Rock, Arkansas.

The Board notes that, by rating action issued in February 
2008, service connection for a depressive disorder was 
granted and an evaluation of 50 percent was assigned.  In 
October 2008, the veteran submitted a statement to the Board 
that he desires to file for an increase disability rating for 
this now service-connected disability.  Such a claim has not 
been considered by the RO or appealed to the Board.  
Therefore, the issue of entitlement to an increased 
evaluation for the veteran's service-connected depressive 
disorder is REFERRED to the RO for appropriate action. 


FINDING OF FACT

On September 12, 2008 and October 6, 2008, prior to the 
promulgation of a decision in the appeal, the Board received 
notification from the appellant that a withdrawal of this 
appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2007).

REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2007).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2007).  

At a videoconference hearing before the undersigned held on 
September 12, 2008, the veteran, with the assistance of his 
authorized representative, indicated his desire to withdraw 
this appeal.  By statement received by the Board on October 
6, 2008, the veteran confirmed in writing his request to 
withdraw his appeal.  Hence, there remain no allegations of 
errors of fact or law for appellate consideration.  
Accordingly, the Board does not have jurisdiction to review 
the appeal and it is dismissed.


ORDER

The appeal is dismissed.




		
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


